               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                                Plaintiff,             Case No. 19-CR-125-JPS

 v.

 BRANDON D. PORTER,
                                                                     ORDER
                                Defendant.


       On July 9, 2019, the grand jury returned a seven-count indictment

against Defendant, charging him with violations of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), (b)(1)(B)(vi) and 18 U.S.C. § 924(c)(1)(A)(i). (Docket #1). On

August 19, 2019, the parties filed a plea agreement indicating that

Defendant agreed to plead guilty to Counts Five and Six of the Indictment.

See (Docket #8 at 15).

       The parties appeared before Magistrate Judge William E. Duffin on

September 20, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #9). Defendant entered a plea of guilty as

to Counts Five and Six of the Indictment. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Duffin determined that the guilty plea

was knowing and voluntary, and that the offense charged was supported

by an independent factual basis containing each of the essential elements of

the offense. (Docket #10 at 1).

       That   same       day,    Magistrate   Duffin   filed   a   Report   and

Recommendation with this Court, recommending that: (1) Defendant’s plea
of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Duffin’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #10) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 16th day of October, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
